OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
The argument, first advanced in our court, that under the language of the indictment and the instructions of the trial court the jury was required to find that the actual filing of the false invoices occurred in Kings County but that there is no evidence in the record to support any such finding, was not preserved for our review, there having been no motion to dismiss in the trial court based on this ground (cf. People v Coria, 49 NY2d 26, 33, n 2).
Nor did the trial court commit error in permitting cross-examination with respect to defendant’s prior suspension as a Medicaid provider. The door was opened on defendant’s direct examination in consequence of which an issue which would otherwise have been collateral was made material (cf. Halloran v Virginia Chems., 41 NY2d *685386, 393), several objections to questions on cross-examination were sustained, curative instructions were given in one instance, the stipulation signed by defendant was admissible as an admission, no objection to the reading of its caption was raised on the ground of prejudice. In sum, to the extent cross-examination was permitted over pertinent protest registered by defense counsel, it was not error. Nor was it error to deny defense counsel’s several motions for a mistrial.
We have examined defendant’s other contentions and find them to be without merit.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Simons and Kaye concur; Judge Meyer taking no part.
Order affirmed in a memorandum.